59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael X. Steven FITZ, Plaintiff-Appellant,v.Levester THOMPSON, Doctor;  Unknown Specialist, Defendants-Appellees.
No. 95-6255.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 23, 1995.

Michael X. Steven Fitz, Appellant Pro Se.  Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Fitz v. Thompson, No. CA-94-410-R (E.D. Va.  Feb. 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)